PER CURIAM.
Appellee Mrs. Katherine Drier sued Bell Cab Company and Premier Purchasing Company, claiming they were jointly responsible for injuries sustained by her as the result of a collision between cabs of the two companies occurring January 10, 1941, while she was a passenger in the Bell Company cab. The jury found against Bell Company and a judgment was entered accordingly. On its appeal Bell Company charges error on the part of the trial court, first, in submitting to the jury certain evidence of loss of hearing as the result of the injury; and second, that the Premier Company cab was equally guilty of negligence contributing to the injury, and that the judgment of the court on the verdict of the jury acquitting the latter Company was wrong.
We have examined the entire record in each appeal with care and we find no error in the trial. The judgment of the lower court is, therefore, affirmed with costs.
No. 8349 affirmed, costs against Bell Cab Company.
No. 8350 affirmed, costs against Katherine M. Drier.